        Case 2:12-cr-20066-KHV Document 2214 Filed 05/18/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                   CRIMINAL ACTION
v.                                          )
                                            )                   No. 12-20066-38-KHV
RIKO CARTER,                                )
                                            )
                         Defendant.         )
____________________________________________)

                              MEMORANDUM AND ORDER

       On May 12, 2014, the Court sentenced defendant to 188 months in prison. On June 8,

2015, the Court reduced defendant’s sentence to 151 months under Amendment 782 to the

Sentencing Guidelines. This matter is before the Court on defendant’s Motion For Reduction Of

Sentence Under 18 U.S.C. § 3582(c)(1)(A) (Doc. #2212) and his Motion For Appointment Of

Counsel (Doc. #2213), both filed May 14, 2020. For reasons stated below, the Court dismisses

defendant’s motion for reduction of sentence for lack of jurisdiction and overrules his motion to

appoint counsel.

                                     Factual Background

       Defendant currently is confined at MCFP Springfield, a Bureau of Prisons (“BOP”)

medical facility in Springfield, Missouri. As of May 15, 2020, no inmates or staff members at

MCFP Springfield had tested positive for Coronavirus Disease-2019 (“COVID-19”). See BOP,

COVID-19 Cases, https://www.bop.gov/coronavirus/ (accessed May 15, 2020).

       Defendant states that because of obesity and sleep apnea, he is at high risk of contracting

COVID-19. Motion For Reduction Of Sentence (Doc. #2212) at 2. Defendant notes that his

projected release date is February 19, 2023. He asks the Court to reduce his sentence so that he
        Case 2:12-cr-20066-KHV Document 2214 Filed 05/18/20 Page 2 of 6




can serve his remaining term of imprisonment in home confinement.

                                             Analysis

       A federal district court may modify a defendant’s sentence only where Congress has

expressly authorized it to do so. See 18 U.S.C. § 3582(b)–(c); United States v. Blackwell, 81 F.3d

945, 947 (10th Cir. 1996). Congress has set forth only three limited circumstances in which a

court may modify a sentence: (1) upon motion of the BOP Director or defendant under

Section 3582(c)(1)(A); (2) when “expressly permitted by statute or by Rule 35” of the Federal

Rules of Criminal Procedure; and (3) when defendant has been sentenced “based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c).

Defendant seeks compassionate release under Section 3582(c)(1)(A) based on the COVID-19

pandemic.

I.     Jurisdiction To Grant Relief Under 18 U.S.C. § 3582(c)(1)(A)(i)

       Under the First Step Act of 2018, Pub. Law 115-391 (S. 756), 132 Stat. 5194 (enacted

Dec. 21, 2018), after considering the applicable factors set forth in Section 3553(a), the Court may

order compassionate release for “extraordinary and compelling reasons.”                   18 U.S.C.

§ 3582(c)(1)(A)(i). The Court may entertain requests for compassionate release only upon a

motion of the BOP, however, or of defendant after defendant “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       The requirement to exhaust administrative remedies or wait 30 days after the warden

receives a request is jurisdictional. See United States v. Read-Forbes, No. 12-20099-01-KHV,


                                                -2-
        Case 2:12-cr-20066-KHV Document 2214 Filed 05/18/20 Page 3 of 6




2020 WL 1888856, at *3–5 (D. Kan. Apr. 16, 2020). Defendant’s motion does not address

whether he has asked the warden to recommend that the BOP file a motion for compassionate

release. Because defendant has not alleged that he exhausted administrative remedies or that

30 days have elapsed since he submitted a request for relief to the warden, the Court lacks

jurisdiction to grant relief under Section 3582(c)(1)(A).

       Even    if   the   Court   construed the       administrative exhaustion requirement of

Section 3582(c)(1)(A) as a claims-processing rule rather than a jurisdictional limitation, the

statutory rule would still bar defendant’s motion at this time. See Read-Forbes, No. 12-20099-

01-KHV, 2020 WL 1888856, at *4. In contrast with judicially created exhaustion requirements,

the Court lacks discretion to excuse defendant’s failure to comply with a mandatory statutory

requirement to exhaust administrative remedies. Malouf v. Sec. & Exch. Comm’n, 933 F.3d

1248, 1256 (10th Cir. 2019), cert. denied, 2020 WL 1124531 (U.S. Mar. 9, 2020); see Ross v.

Blake, 136 S. Ct. 1850, 1857 (2016) (exhaustion statutes like Prison Litigation Reform Act of 1995

establish mandatory exhaustion regimes, foreclosing judicial discretion).        The COVID-19

pandemic is no exception. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (despite

COVID-19 pandemic, failure to exhaust presents “glaring roadblock” foreclosing compassionate

release at this point); United States v. Feiling, No. 19-CR-112-DJN, 2020 WL 1821457, at *5

(E.D. Va. Apr. 10, 2020) (mere existence of COVID-19 among prison population and inmate’s

susceptibility to it do not justify waiver of exhaustion requirement); United States v. Epstein,

No. CR 14-287-FLW, 2020 WL 1808616, at *5 (D.N.J. Apr. 9, 2020) (despite danger posed by

COVID-19 pandemic, district court cannot waive exhaustion requirement).

       Whether the exhaustion requirement is jurisdictional or a claims-processing rule, sound


                                                -3-
        Case 2:12-cr-20066-KHV Document 2214 Filed 05/18/20 Page 4 of 6




policy reasons support the requirement that defendant must first present to the BOP his request for

a reduced sentence. The exhaustion requirement helps prevent premature claims and ensures that

the agency possessed with the most expertise be given first shot at resolving defendant’s request.

See Forest Guardians v. U.S. Forest Serv., 641 F.3d 423, 431 (10th Cir. 2011). Because defendant

is in BOP custody, the BOP is in a better position to initially determine his medical needs, his

specific risk of COVID-19 and the risk to inmates generally at MCFP Springfield, the risk to the

public if he is released and whether his release plan is adequate. See Epstein, 2020 WL 1808616,

at *4; see also United States v. Dickson, No. 19-CR-251-17, 2020 WL 1904058, at *3 (N.D. Ohio

Apr. 17, 2020) (BOP better positioned to understand inmate health and circumstances relative to

entire prison population and identify extraordinary and compelling reasons for release).

Likewise, the BOP is in a better position to coordinate any request for relief under

Section 3582(c)(1)(A) with the exercise of its discretion to place a prisoner in home confinement

under Section 3624(c)(2).

       In sum, because defendant has not shown that he has exhausted administrative remedies or

that 30 days have passed since the warden received his request for the BOP to file a motion for

relief, the Court lacks jurisdiction under Section 3582(c)(1)(A).

II.    BOP Authority Under The CARES Act

       Defendant potentially could seek home confinement from the BOP under the recently-

enacted Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. 116-136

(enacted March 27, 2020). The BOP may “place a prisoner in home confinement for the shorter

of 10 percent of the term of imprisonment of that prisoner or 6 months,” 18 U.S.C. § 3624(c)(2).

Under the CARES Act, “if the Attorney General finds that emergency conditions will materially


                                                -4-
        Case 2:12-cr-20066-KHV Document 2214 Filed 05/18/20 Page 5 of 6




affect” BOP functioning, the BOP Director may “lengthen the maximum amount of time for which

[he] is authorized to place a prisoner in home confinement” under Section 3624(c)(2). Pub.

L. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General declared that because of

COVID-19, “emergency conditions are materially affecting the functioning” of the BOP so that

the BOP Director now has authority to grant home confinement to a larger grouper of prisoners.

See Memorandum from Attorney Gen. William Barr to Dir. of Bureau of Prisons, Apr. 3, 2020,

https://www.justice.gov/file/1266661/download. While the CARES Act gives the BOP broad

discretion to expand the use of home confinement during the COVID-19 pandemic, the Court lacks

jurisdiction to order home detention under this provision. See United States v. Engleson, No. 13-

CR-340-3(RJS), 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020) (while court can recommend,

ultimate decision whether to release inmate to home confinement rests with BOP). Defendant

should address any such request, including a proposed placement plan, to his case manager at

MCFP Springfield.

       Because defendant has not shown that the Court has jurisdiction to hear his claim, the Court

overrules his request for counsel.

       IT IS THEREFORE ORDERED that defendant’s Motion For Reduction Of Sentence

Under 18 U.S.C. § 3582(c)(1)(A) (Doc. #2212) filed May 14, 2020 is DISMISSED for lack of

jurisdiction.

       IT IS FURTHER ORDERED that defendant’s Motion For Appointment Of Counsel

(Doc. #2213) filed May 14, 2020 is OVERRULED.




                                               -5-
Case 2:12-cr-20066-KHV Document 2214 Filed 05/18/20 Page 6 of 6




Dated this 18th day of May, 2020 at Kansas City, Kansas.

                                                  s/ Kathryn H. Vratil
                                                  KATHRYN H. VRATIL
                                                  United States District Judge




                                      -6-
